1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                    ***

6
      UNITED STATES OF AMERICA,
7
                            Plaintiff,
8                                                      2:19-cr-00133-APG-VCF
      vs.                                              ORDER
9     RENEA BARNES,
10                          Defendant.

11

12           Before the court is Defendant Renea Barnes’s Motion to Modify Release Conditions (ECF NO.
13   116).
14           Accordingly,
15           IT IS HEREBY ORDERED that a hearing on Defendant Renea Barnes’s Motion to Modify
16   Release Conditions (ECF NO. 116) is scheduled for 9:30 AM, August 8, 2019, in Courtroom 3D.
17

18           DATED this 30th day of July, 2019.
                                                             _________________________
19
                                                             CAM FERENBACH
20
                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
